379 U.S. 14 (1964)
SAFEWAY TRAILS, INC.
v.
FURMAN ET AL.
No. 228.
Supreme Court of United States.
Decided October 19, 1964.
APPEAL FROM THE SUPREME COURT OF NEW JERSEY.
William A. Roberts and Morris J. Levin for appellant.
Arthur J. Sills, Attorney General of New Jersey, and Alan B. Handler, First Assistant Attorney General, for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.